Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (2015/0142311).
As per claim 1, Sun et al. disclose an apparatus which includes a sensor operative to detect a current location (see at least the abstract, paragraph 0013); a memory 130 for storing a first set of Kalman filter parameters associated with a first environmental condition and a second set of Kalman filter parameters associated with a second environmental condition; a processor for performing an assisted driving algorithm according to the first set of Kalman filter parameters, for receiving the current location, for determining a second set of Kalman filter parameters 
As per claim 2, Sun et al. disclose that the sensor is part of a global positioning system (see at least the abstract and figure 1).
As per claim 4, Sun et al. disclose that the second environmental condition is an obstructed overhead view condition (see at least figure 3 and 4, item 315).
As per claim 6, Sun et al. disclose that the current location is a wooded location having overhead tree foliage (see at least figures 3 and 4, item 315).
As per claim 7, Sun et al. disclose that the second set of Kalman filter parameters are tuning parameters for processing the current location from the sensor (see at least figure 5 and paragraphs 0018 and 0066).
As per claim 8, Sun et al. disclose that the Kalman filter is used to improve an accuracy of the detection of the current location (see at least the abstract).
With respect to claims 9-15 and 17-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to the claims above, and further in view of Phuyal et al. (2016/0258764).
 With respect to claims 3 and 16, Sun et al. disclose the claimed invention as discussed above, except for a camera for detecting the second environmental condition and the use of Kalman filter.  However, Phuyal et al. disclose such camera for detecting a second environment condition as shown in at least figure 13 and paragraphs 0078, 0083 and 0084.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Ryu et al. into the system of Sun et al. in order to use camera to detect the environment for the system.
With respect to claim 5, Phuyal et al. also disclose the limitation of this claim in at least paragraphs 0078, 0089 and 0097.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Macdonald (2007/0150198), Stein et al. (2007/0154068), Ryu et al. (2017/0078585), Ramanandan et al. (2018/0188032), Lu et al. (2018/0239027) and Hiet et al. (20200183387).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
March 17, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661